Citation Nr: 1002388	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-19 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1965 to January 
1972.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a noncompensable rating for 
bilateral hearing loss.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, in the Veteran's VA Form 9 (Appeal to Board of 
Veterans' Appeals) he requested that the "VA obtain all 
recent hearing evaluations."  Subsequent to that document 
being submitted a single VA audiological note was obtained 
and associated with the claims file.  However, given the 
Veteran's reference to "hearing evaluations," it is not 
clear that all relevant records have been obtained.  As such, 
the Board is of the opinion that the Veteran should be 
contacted to determine when and where he has under gone the 
"hearing evaluations" he referred to in his VA Form 9 and 
that any records identified by the Veteran should be obtained 
and associated with the claims file

In addition, the Board notes that the Veteran was last 
examined in October 2007, and in an October 2009 Informal 
Hearing Presentation to the Board, the Veteran, via his 
representative, indicated that his bilateral hearing loss has 
increased in severity since his last examination.  
Accordingly, a contemporaneous VA examination to assess the 
current severity of the disability is necessary.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he was referring to in his 
June 2008 VA Form 9 when he requested the 
"VA to obtain all recent hearing 
evaluations," and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

2.  The RO/AMC should arrange for an 
audiology examination of the Veteran to 
determine the severity of his bilateral 
hearing loss.  All indicated studies 
should be performed.  In addition to 
reporting audiological findings, the 
examiner should be requested to describe 
fully the effect of the Veteran's 
bilateral hearing disability on his 
occupational functioning and daily 
activities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


